Case: 13-20504          Document: 00512672183              Page: 1      Date Filed: 06/20/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                                      United States Court of Appeals
                                                                                               Fifth Circuit

                                            No. 13-20504                                     FILED
                                                                                         June 20, 2014
                                                                                        Lyle W. Cayce
In the Matter of: VINCENT C. JACKSON,                                                        Clerk

                                                          Debtor.
----------------------------------------------------------------------------------

VINCENT JACKSON,

                                                          Appellant,
v.

GOINS UNDERKOFLER CRAWFORD & LANGDON, L.L.P.; JOHN J.
SHEEDY,

                                                          Appellees.




                      Appeal from the United States District Court
                           for the Southern District of Texas
                                  USDC 4:12-CV-2404


Before DAVIS, ELROD, and COSTA, Circuit Judges.
PER CURIAM:*
        This appeal requires us to again consider when the doctrine of judicial
estoppel bars a debtor from pursing legal claims he failed to disclose in
bankruptcy court, an issue on which this Court has provided much guidance


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20504    Document: 00512672183     Page: 2   Date Filed: 06/20/2014



                                 No. 13-20504
in recent years. See Love v. Tyson Foods, Inc., 677 F.3d 258 (5th Cir. 2012);
Reed v. City of Arlington, 650 F.3d 571 (5th Cir. 2011) (en banc).          The
bankruptcy court applied estoppel after finding that the debtor's failure to
disclose his legal claim and other assets was not inadvertent.              The
bankruptcy court acted within its discretion and consistent with our recent
case law in reaching that conclusion, so we affirm.

                                       I.

      In 2001, Vincent Jackson obtained a patent related to the “storage and
transfer of games and music over a cellular network to be played out on
portable devices.”     Approximately two years later, he hired Goins,
Underkofler, Crawford & Langdon, L.L.P. (GUCL) to represent him in legal
matters related to the patent. His lawyer at GUCL, John Sheedy, ended up
negotiating a Patent Marketing Agreement between Jackson and Sovereign
Management Group (SMG), a venture capital firm, which split patent
revenues 55%/45% in Jackson’s favor.        The parties then decided to seek
reissuance of the patent and amended their agreement. These amendments,
signed in February 2005, altered the parties’ revenue shares, assigned title in
any reissued patent to SMG, and required that SMG pay Jackson $150,000 if
the reissue process failed.      Sheedy represented both sides in these
transactions, and Jackson contends that Sheedy failed to disclose a prior
close relationship he had with SMG’s President.
      In late 2006, Jackson filed a Chapter 7 bankruptcy petition. Jackson
did not list the patent, his contingent right to $150,000, or any claims against
GUCL or Sheedy in the required schedules. His only mention of the patent
during the bankruptcy proceeding came during an off-the-record interview
with the bankruptcy trustee, but the trustee’s notes from that interview state
that Jackson described it as an “old cellphone program” with “no value.”
                                       2
    Case: 13-20504      Document: 00512672183    Page: 3   Date Filed: 06/20/2014



                                  No. 13-20504
      More than four years after Jackson obtained a discharge in his
bankruptcy case—and with the reissue of the patent near—Jackson sued
GUCL, Sheedy, and SMG in state court for breach of fiduciary duty,
malpractice, and other claims. GUCL and Sheedy sought dismissal on the
ground that Jackson was estopped from asserting a claim against them that
he failed to disclose in the bankruptcy case. In response to that state court
motion, Jackson moved to reopen his Chapter 7 case and amend his
schedules to include the omitted assets, including not just the legal claims he
was trying to assert in state court but also the patent itself and his
contractual rights against SMG.
      The bankruptcy court conducted a hearing over multiple days after
which it issued a lengthy opinion finding that judicial estoppel applied
because Jackson knew about these assets when he filed his bankruptcy
schedules and his failure to disclose them was not inadvertent. See In re
Jackson, 2012 WL 3071218, at *32 (Bankr. S.D. Tex. July 27, 2012). Jackson
unsuccessfully appealed to the district court and now seeks review in this
Court.

                                      II.

      A bankruptcy court may apply judicial estoppel when: (i) the debtor has
asserted a legal position which is plainly inconsistent with a prior position;
(ii) the bankruptcy court accepted the prior position; and (iii) the debtor did
not act inadvertently. Reed, 650 F.3d at 574. As an equitable doctrine,
however, judicial estoppel is “not governed by ‘inflexible prerequisites or an
exhaustive formula.’”     Love, 677 F.3d at 261 (quoting New Hampshire v.
Maine, 532 U.S. 742, 751 (2001)).           “Judicial estoppel is particularly
appropriate [when] a party fails to disclose an asset to a bankruptcy court,


                                       3
    Case: 13-20504    Document: 00512672183    Page: 4   Date Filed: 06/20/2014



                                No. 13-20504
but then pursues a claim in a separate tribunal based on that undisclosed
asset.” Jethroe v. Omnova Solutions, Inc., 412 F.3d 598, 600 (5th Cir. 2005).
       The bankruptcy court found that to be the situation in this case. It
concluded that Jackson’s attempt to bring claims against his patent lawyers
in state court was inconsistent with his failure to disclose any assets related
to the patent in bankruptcy court, which issued a “no asset” discharge based
on the nondisclosures. The bankruptcy court further found that Jackson’s
failure to disclose these assets was not inadvertent because Jackson knew of
his interest in these assets and had motive to not report them.
      Under the abuse-of-discretion standard that governs this Court’s
review of a bankruptcy court’s judicial estoppel ruling, In re Coastal Plains,
Inc., 179 F.3d 197, 205 (5th Cir. 1999), we do not see any basis for disturbing
the estoppel finding. The bankruptcy court based its ruling in large part on
credibility determinations, to which we owe great deference.         See In re
Renaissance Hosp. Grand Prairie Inc., 713 F.3d 285, 293 (5th Cir. 2013)
(“Factual findings ‘based on determinations regarding the credibility of
witnesses’ demand ‘even greater deference’ because ‘only the trial judge can
be aware of the variations in demeanor and tone of voice that bear so heavily
on the listener’s understanding of and belief in what is said.’” (quoting
Anderson v. Bessemer City, 470 U.S. 564, 575 (1985))). Among the many
reasons the bankruptcy court did not credit Jackson’s claim that his failure to
disclose the patent-related assets was inadvertent are the following: Jackson
testified that he thought he no longer had any interest in the patent when he
completed the schedules, but in the sixty days prior to filing his bankruptcy
petition he wrote two letters in which he referred to the patent as “my
patent” or “Jackson’s patent” a combined sixteen times; Jackson failed to list
the patent in a form his bankruptcy lawyer had clients fill out that
specifically asked about any interest in patents; and Jackson offered no
                                      4
    Case: 13-20504     Document: 00512672183      Page: 5   Date Filed: 06/20/2014



                                 No. 13-20504
explanation for his failure to disclose the $150,000 conditional payment. In re
Jackson, 2012 WL 3071218, at *19–*20.
      With respect to whether Jackson had knowledge of these assets when
he filed his bankruptcy petition, he undoubtedly knew about the patent and
his agreements with SMG. Although his knowledge in 2006 of a legal claim
against his lawyers might not be as clear cut, the bankruptcy court did not
abuse its discretion in concluding that he knew of the facts underlying that
claim. In re Swift, 129 F.3d 792, 795–99 (5th Cir. 1997) (holding that a claim
begins accruing upon the occurrence of the injury for purposes of determining
whether the claim was an asset at the time of a bankruptcy proceeding).
Jackson himself “conceded that he believed Sheedy was working against his
(i.e. the Debtor’s) interest almost two years prior to the petition date.” In re
Jackson, 2012 WL 3071218, at *19. And a state court had issued an order in
early 2005 stating “that Sheedy had a conflict of interest.” Id. Given these
facts, it was well within the bankruptcy court’s discretion to find that
Jackson was aware of his claims against GUCL and Sheedy when he field his
bankruptcy petition.
      Jackson also contends that the bankruptcy court’s finding that “GUCL,
Sheedy, and SMG have unclean hands” in this matter should preclude the
application of judicial estoppel.   Id. at *40.    But the doctrine of judicial
estoppel “is intended to protect the judicial system, rather than the litigants.”
In re Coastal Plains, Inc., 179 F.3d at 205 (citation and emphasis omitted).
The bankruptcy court’s ruling does not allow GUCL and Sheedy to get off
scot-free.   The estate can pursue the claims Jackson asserted, and if
successful, the bankruptcy court ordered that any recovery exceeding the
$40,538.00 in remaining claims would either escheat to the United States or
be “made available to public interest, charitable, educational, and other


                                       5
      Case: 13-20504   Document: 00512672183   Page: 6   Date Filed: 06/20/2014



                                No. 13-20504
public service organizations.” See In re Jackson, 2012 WL 3071218, at *40–
41.
       For the above reasons and the additional ones relied on by the
bankruptcy court in its thorough order, the judgment is AFFIRMED.




                                      6